Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “determining channel characteristics and UE characteristics for communicating with one or more base stations over one or more of a plurality of antenna modules at the UE using one or more of a plurality of multiple input multiple output operation modes, wherein the plurality of multiple input multiple output operation modes comprises a polarization multiple input multiple output operation mode and a spatial multiple input multiple output operation mode; transmitting an indication of at least a subset of the channel characteristics, at least a subset of the UE characteristics, or both; and receiving a configuration indicating a selection of a multiple input multiple output operation mode of the plurality of multiple input multiple output operation modes for the one or more of the plurality of antenna modules based at least in part on transmitting the indication.”
 	Independent claim 18 requires “receiving an indication of at least a subset of channel characteristics measured at a user equipment (UE), at least a subset of UE characteristics at the UE, or both; determining, for one or more of a plurality of antenna modules at the UE, a multiple input multiple output operation mode from a plurality of multiple input multiple output operation modes for communicating with the UE over the one or more of the plurality of antenna modules, wherein the plurality of multiple input multiple output operation modes comprises a polarization 
 	Independent claim 3 requires “determine channel characteristics and UE characteristics for communicating with one or more base stations over one or more of a plurality of antenna modules at the UE using one or more of a plurality of multiple input multiple output operation modes, wherein the plurality of multiple input multiple output operation modes comprises a polarization multiple input multiple output operation mode and a spatial multiple input multiple output operation mode; transmit an indication of at least a subset of the channel characteristics, at least a subset of the UE characteristics, or both; and receive a configuration indicating a selection of a multiple input multiple output operation mode of the plurality of multiple input multiple output operation modes for the one or more of the plurality of antenna modules based at least in part on transmitting the indication.”
 	Independent claim 30 requires “receive an indication of at least a subset of channel characteristics measured at a user equipment (UE), at least a subset of UE characteristics at the UE, or both; determine, for one or more of a plurality of antenna modules at the UE, a multiple input multiple output operation mode from a plurality of multiple input multiple output operation modes for communicating with the UE over the one or more of the plurality of antenna modules, wherein the plurality of multiple input multiple output operation modes comprises a polarization multiple input multiple output operation mode and a spatial multiple input multiple output operation mode; and transmit a configuration indicating the determined multiple input multiple output operation mode for the one or more of the plurality of antenna modules.”

 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.